Citation Nr: 0202451	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, right total knee replacement.  

2.  Entitlement to service connection for right foot drop, 
claimed as secondary to service-connected postoperative 
residuals, right total knee replacement.  

3.  Entitlement to service connection for left knee 
disability, claimed as secondary to service-connected 
postoperative residuals, right total knee replacement.  

4.  Entitlement to service connection for left foot and ankle 
disability, claimed as secondary to service-connected 
postoperative residuals, right total knee replacement.  

5.  Entitlement to service connection for degenerative 
changes of the cervical and lumbar spine, claimed as 
secondary to service-connected postoperative residuals, right 
total knee replacement.  

6.  Entitlement to service connection for right upper 
extremity disability, including neurological deficit, claimed 
as secondary to service-connected postoperative residuals, 
right total knee replacement.  

7.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected postoperative 
residuals, right total knee replacement.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from December 1970 to January 
1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

During a hearing before a Hearing Officer at the RO in August 
2000, the veteran submitted a written statement withdrawing 
his appeal as to the issues of entitlement to a compensable 
rating for status post right hand fracture (major) and 
entitlement to service connection for obesity as secondary to 
service-connected postoperative residuals, right total knee 
replacement.  


REMAND

A VA Form 21-4138, Statement in Support of Claim, which was 
signed by the veteran's representative and received by the RO 
in April 2001, reflects the veteran's request for a video 
conference hearing before a Member of the Board at the 
earliest possible date.  To the Board's knowledge, the 
veteran's request for a videoconference hearing has not been 
withdrawn.

This case is therefore REMANDED to the RO for the following 
action:

		The RO should schedule the veteran for a 
videoconference
 hearing before a member of the Board.

The RO must accommodate the veteran's request for the 
scheduling of a video conference hearing prior to any further 
action by the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


